Citation Nr: 1437803	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg screw and plate disability.  


ATTORNEY FOR THE BOARD

James Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (which is the Agency of Original Jurisdiction (AOJ)) in Indianapolis, Indiana.

In a September 2012 Report of General Information a telephone conversation between the AOJ and the Veteran was documented.  The Veteran indicated that he intended to make a claim for a non-service connected pension and withdraw his appeal as to the present issue.  In March 2013, the Veteran informed VA that he was represented by an attorney and that he wished to continue his appeal for service connection of the left leg screw and plate.  In May 2013, the RO sent the Veteran a letter informing him that VA did not have any documentation to establish the identified attorney as his representative, and informed him that he needed to return the enclosed VA Form 21-22a (Appointment of Individual as Claimant's Representative) so that the attorney could be recognized as his representative. The Veteran did not respond to the letter or submit a VA Form 21-22a or other documentation establishing representation by the attorney or any other organization. Thus, the Board finds that the Veteran does not have an appointed representative, and all necessary steps to inform the Veteran about appointing a representative have been taken.

Pursuant to his May 2012, Form 9 request for Board hearing, the AOJ scheduled a hearing for the Veteran and informed the Veteran of the date, time, and location of the hearing.  The Veteran failed to report for his April 2014 hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).




FINDING OF FACT

There was no in-service injury or disease involving the Veteran's left leg or ankle.  


CONCLUSION OF LAW

The criteria for service connection for a left leg screw and plate disability have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In sum, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Service treatment and VA treatment records are associated with the claims file.  There are no reports of outstanding post-service treatment records.  

The Board acknowledges that the Veteran was not provided a VA examination regarding his asserted left leg screw and plate disability or the claimed secondary right leg disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence exists within the file for VA to make a decision on the claim.

In this instance, there is no evidence in the claims file of an in-service event, injury or disease involving the Veteran's left leg.  The claims file contains evidence to the contrary; that the event, injury or disease that caused the Veteran to have a left leg screw and plate placed in his body occurred after his service.  On review, the requirements of McLendon have not been met in this case and therefore, VA has no duty to provide an examination or obtain a medical opinion with regard to the claim of entitlement to service connection for a left leg screw and plate disability or the claimed secondary right leg disability.  McLendon, 20 Vet. App. at 81.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).



II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In October 2010, VA received the Veteran's claim of entitlement to compensation for disability due to a left leg screw and plate condition and a secondary right leg condition.

On December 1, 2010, the AOJ sent notice to the Veteran that it had denied his claim in a November 2010 rating decision.  The Veteran's notice of disagreement (NOD) with that decision was received at the AOJ on November 28, 2011.  It is therefore timely with regard to that decision.  38 U.S.C.A. § 7105(b)(1) (West 2002 & Supp. 2013).  In that NOD he referred only to the denial of his claim of entitlement to service connection for a left leg disability.  The AOJ readjudicated the claim in a November 2011 rating decision.  The AOJ indicated that the previous denial of service connection for left leg screw and plate was confirmed and continued.

Service treatment records are negative for complaints or treatment related to any lower extremity pain or injury during service.  A VA outpatient treatment record of November 2010 noted that the Veteran fractured his left ankle, requiring screws and a plate in his left ankle, in a 1999 motor vehicle accident.  The x-ray showed fixation hardware in the distal fibular diaphysis and medial malleolus without visible fracture lines.  The head of the second screw most inferior screw in the fibular fixation plate is approximately 5 mm from the plate.  The Veteran noted that the left leg screw and plate was from a car accident.  With his November 2011 NOD he submitted records of treatment provided by St. Vincent Hospitals and Health Services of Indianapolis, Indiana.  These are consistent with a left ankle injury incurred in an automobile accident in 1999 and surgically repaired with a screw implantation.  

Based on review of the evidence, the Board finds that the Veteran's left ankle injury with surgical repair was not incurred during active service but in 1999 in conjunction with a motor vehicle accident. The Veteran has not made any allegations of injury to the left ankle in service, and no injury or treatment is noted in his service treatment records.  Accordingly, the preponderance of evidence is against a finding that the Veteran injured his left ankle during service and his claim of entitlement to service connection for a left ankle injury with surgical repair through insertion of a screw and plate is denied.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left leg screw and plate disability is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


